DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Applicant’s amendments and remarks filed on 09/19/2022 have been fully considered.
Claims 1-10, 12-19 and 21-22 are pending for examination.
Claims 11 and 20 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 3 is/are also rejected due to said dependency.
In regard to claim 3, the claim recites” the light emitters include a first light emitter that emits light with a wavelength of 640nm to 680nm and a second light emitter emits light with a wavelength of 870nm to 920nm”. Claim 1 recites “a first light emitter that emits a first emitted light of a first wavelength… a second light emitter that emits a second emitted light of a second wavelength”. It is unclear whether the first/ second light emitter(s) with corresponding first/second wavelengths recited in claim 3 refers to the first/ second light emitter(s) with corresponding first/second wavelengths recited in claim 1 or they are additional light emitters. Clarification is requested by amendments. If the first, it is suggested that “…wherein the first wavelength ranges from 640nm to 680nm and the second wavelength ranges from 870nm to 920nm” or similar language should be set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aknine (USPGPUB 2013/0102863 – applicant cited) in view of Lumba et al. (USPGPUB 2004/0082842 – cited in previous action). In regard to claims 1 and 16, Aknine discloses an oximeter probe and a method (Figs. 1-4 and associated descriptions; [0013]) comprising a housing (element 105, Figs. 1-3 and associated descriptions) defining a first cavity (element 115, Figs. 1-3 and associated descriptions) and a second cavity (element 120, Figs. 1-3 and associated descriptions); the first cavity comprising a first light emitter that emits a first emitted light of a first wavelength (one of the LEDs in element 130, Figs. 2-3 and associated descriptions; [0024]) and a second light emitter that emits a second emitted light of a second wavelength (the other one of the LEDs in element 130, Figs. 2-3 and associated descriptions; [0024]); the second cavity including a detector for detecting wavelength of reflected light (element 135, Figs. 2-3 and associated descriptions), wherein the reflected light is a portion of the first and second emitted light respectively after the first and second emitted light has been reflected off a fetus (Fig. 2 and associated descriptions; [0016]; fetus, [0033]); and a divider located between the cavities that prevents the first and second emitted light from being detected by the detector (element 110, Figs. 1-2 and associated descriptions; [0012]; [0016]); a single transparent cap that encloses both cavities and the divider from fluids and allows the emitted light to be transmitted and received (element 125, Figs. 1-2 and associated descriptions; [0020-0022]); wherein a CPU determines oxygen saturation in the fetus based on a difference between the first and second emitted light wavelength and the wavelengths of the reflected light (element 150, Fig. 1 and associated descriptions; abstract; [0005]; [0015]; [0024]; [0032]).
Aknine does not specifically disclose the divider has an edge that extends to a height above a housing edge.
Lumba discloses a fetal oximeter (Figs. 9-11 and associated descriptions) comprises a housing (element 47, Fig. 9 and associated descriptions), LEDs (element 24, Fig. 9 and associated descriptions), a detector (element 23, Fig. 9 and associated descriptions), and a divider has an edge that extends to a height above a housing edge and below a tip portion of the device (barrier 50 has an upper surface that extends to a height above an edge of the housing, Fig. 9 and associated descriptions; [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration of the partition element (Aknine) with the configuration of protruding an edge of the housing as taught by Lumba to yield predictable results, since both devices are fetal oximetry systems and one of ordinary skill in the art would have recognized the configuration as taught by Lumba is an alternative equivalent configuration for reducing cross-talk between the emitters and detector (see at least [0036] of Lumba). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
	In regard to claim 2, Aknine as modified by Lumba discloses the two light emitters are LED light emitters ([0024] of Aknine).
In regard to claim 3, Aknine as modified by Lumba discloses the light emitters include a first light emitter that emits light with a wavelength of 640 nm to 680 nm and a second light emitter emits light with a wavelength of 870 nm to 920 nm (rejected as best understood, see the 35 USC 112(b) rejection above; [0024] of Aknine).
In regard to claims 5 and 17, Aknine as modified by Lumba discloses the transparent cap that allows the first and second emitted light to reach the fetus and receive the reflected light to the detector (Fig. 2 and associated descriptions; [0020] of Aknine).
In regard to claim 6, Aknine as modified by Lumba discloses the transparent cap is made from a flexible material ([0020] of Aknine).
In regard to claim 7, Aknine as modified by Lumba discloses the flexible material comprises an elastomeric material ([0020] of Aknine).
In regard to claim 8, Aknine as modified by Lumba discloses the transparent cap extends into the first and second cavities (Fig. 2 and associated descriptions; [0023] of Aknine).
In regard to claim 9, Aknine as modified by Lumba discloses the transparent cap acts as a watertight seal to prevent fluid ingress into the first and second cavities ([0021]; [0027] of Aknine).
In regard to claims 10 and 19, Aknine as modified by Lumba discloses the oximeter probe is configured to measure the oxygen saturation in the fetus from a distance ([0028] of Aknine).
In regard to claim 12, Aknine as modified by Lumba discloses the housing is 0.5 inches in diameter ([0022] of Aknine).
In regard to claim 13, Aknine as modified by Lumba discloses the housing is 2.2 inches long ([0022] of Aknine).
In regard to claim 14, Aknine as modified by Lumba discloses the detector comprises silicon photodiodes that produce current linearly proportional to an intensity of the reflected light received at the detector ([0025] of Aknine).
In regard to claim 15, Aknine as modified by Lumba discloses the detector detects absorption and/or scattering of the reflected light from the fetus ([0025] of Aknine).
In regard to claim 18, Aknine as modified by Lumba discloses the transparent cap extends into the first and second cavities, and wherein the transparent cap acts as a watertight seal to prevent fluid ingress into the first and second cavities (refers to claims 8 and 9 above).
In regard to claims 21 and 22, Aknine as modified by Lumba discloses the detector is not in contact with the divider ([0018] of Aknine; Fig. 9 and associated descriptions of Lumba).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aknine and Lumba as applied to claims 1-3, 5-10, 12-19 and 21-22 above, and further in view of Zakharov et al. (USPGPUB 2015/0190063 - cited in previous action). In regard to claim 4, Aknine as modified by Lumba discloses the probe comprises an additional LED to emit a third wavelength ([0024] of Aknine) but does not specifically disclose a third light emitter that emits an emitted light of 550 nm to 620 nm configured to detection of other tissue bio parameters.
Zakharov teaches an oximetry device (Figs, 1 and 4 and associated descriptions) comprises red and infrared LEDs (elements 46.1 and 46.2, Fig. 4 and associated descriptions; [0098]) and a third LED which emits green wavelength for heart rate estimation and/or a heart pulse wave parameter and/or other physiological properties of blood (element 46.3, Fig. 4 and associated descriptions; [0050-0052]; [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe (Aknine as modified by Lumba) to incorporate a green wavelength as a third wavelength as taught by Zakharov, since both devices are optical oximetry systems and one of ordinary skill in the art would have recognized that green wavelengths facilitate measuring heart rate and/or a heart pulse wave parameter and/or other physiological properties of blood (see Zakharov). The rationale would have been to obtain more information of the blood.

Response to Arguments
Applicant's arguments filed on 09/19/2022 have been fully considered but they are not persuasive. In regard to 35 USC 103 rejections, applicant alleged that Lumba does not teach “a single transparent cap that encloses both cavities and the divider from fluids”. In response, the feature is rejected based on the teachings of Aknine (see above). The 35 USC 103 rejection was made by substituting the “configuration of the partition element” of Aknine with the “configuration of the barrier which protrudes an edge of the housing” taught by Lumba (see above) as an alternative equivalent configuration for reducing cross-talk between the emitters and detector. Therefore, the rejections are maintained in response to the amended claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791